DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/21/2022, with respect to the rejection of (now amended) claim 1 have been fully considered and are persuasive to overcome the previous rejection. Claim 1 has been amended to incorporate the features of (now cancelled) claim 23 (section ii of claim 1), amended to further clarify that the gait characteristic is a gait variability (section i of claim 1), and amended to clarify that determining the position of the apparatus on the body of the user comprises determining a rotational angle between the apparatus position and forward body motion direction of the user (section iii of claim 1). Examiner agrees that neither Ferree (p. 14-15 of Arguments/Remarks) nor Gozani (p. 16 of Arguments/Remarks) teaches determining gait variability. However, they remain relevant as prior art for teaching measurement and analysis of body movements and outputting a response based on the analysis. Regarding Najafi, as previously applied to the rejection of claim 23 (p. 20), Examiner relied upon Najafi to teach the features now recited in (ii) of claim 1, and not features of disease treatment or electrical stimulation. Note that the way claim 1 is written, the determination unit is configured to perform “at least one” of (i), (ii), or (iii), so if one of these is shown by the prior art, then the prior art shows the claimed property of the determination unit. Therefore, Nafaji remains relevant as prior art, for teaching (ii) of claim 1. Regarding the features of claim 1 as a whole, Examiner has performed further search and consideration as necessitated by Amendment. Upon further consideration, a new ground(s) of rejection is made in view of Wang et al (US 2010/0274304 A1).
Claims 4, 10-11, and 33-42 remain withdrawn without traverse (Applicant’s response filed 01/06/2020).  Claims 1-3, 5-9, 12-22, 24-28, and 30-32 are presently examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 12, 14-15, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al (US 2010/0274304 A1, hereinafter “Wang”).
Regarding claim 1, Wang shows a housing (Fig. 1, device 10 having a housing); an application unit for providing mechanical coupling between said housing and the user's body (Fig. 1, para. 0018 – the device 10 is placed in a carrier and attached by attachment means to the user 12, such as the user’s shoe, wherein Examiner considers the carrier and/or attachment means to show the claimed application unit); a stimulation unit mounted to the housing for electrically stimulating body tissue of the user with at least one stimulation pulse (para. 0017 – electrical stimulation cue; p. 3, claim 7); and a determination unit mounted to the housing (p. 3, claim 5 describes that the device comprises a signal process which sends a signal to a receiver, said receiver is considered to be the determination unit) and configured to perform at least one of: (i) determining a gait variability of the user (p. 3, claim 5 – sensor detects change of gait, or gait variability, and the receiver analyzes the sensor signal to determine gait variability and aid in restoring gait regularity).
Regarding claim 2, Wang shows wherein the determination unit uses output from at least one electromechanical sensor to perform its function (Fig. 2; para. 0016, 0021; p. 3, claim 2).
Regarding claim 3, Wang wherein said at least one electromechanical sensor comprises an accelerometer 24 (Fig. 2; para. 0021; p. 3, claim 2).

Regarding claim 12, Wang shows wherein the output of said determination unit is used to modify operation of said stimulation unit (para. 0018; p. 3, claim 5 – determination unit analyzes the sensor signal and aids in restoring gait regularity).
Regarding claims 14-15, Wang shows wherein said determination unit provides an output of said determination unit is communicated to the user through a connected device (p. 3, claims 5-7; para. 0016-0017, wherein the output may include different types of cues communicated to the user, such as an auditory instruction or other stimulus).
Regarding claim 30, Wang shows wherein a position comprises a limb of the user on which apparatus is attached (Fig. 1, device 10 attached to limb of user 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gozani et al (US 2014/0309709 A1, hereinafter “Gozani”, previously cited).
Regarding claim 5, Wang shows that the device 10 is attached to the user 12 by attachment means (Fig. 1), wherein the device may be placed in a carrier and then attached to a shoe (para. 0018). While the carrier and attachment means described by Wang are known to comprise flexible material, Wang lacks expressly describing that the application unit is a flexible band. Gozani teaches that it is known to couple a sensor device to a user by means of a flexible band 110 (Fig. 2; para. 0053, 0058). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’s carrier and/or attachment means to expressly be a flexible band such as taught by Gozani, for the purpose of using a known means for attaching a sensor device to a user.
Regarding claim 6, Wang shows wherein said stimulation unit is coupled to the user (Fig. 1). Wang lacks expressly showing determines whether said housing is electrically coupled with the user’s body. Gozani teaches an on-skin detector feature of a stimulation unit that is used to determine whether a housing is electrically coupled with the user’s body (the status of the mechanical coupling between said housing and the user’s body is determined by an electrical element that measures the voltage value of a voltage divider circuit formed by said housing and the user’s body, wherein the voltage divider circuit is part of the stimulator; para. 0063). Since Wang relies on the stimulation unit to aid in restoring regularity to the user’s gait, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include Gozani’s on-site skin detector for the purpose of confirming mechanical and electrical coupling with the user’s skin in order for the user to properly receive the stimulation.
Regarding claim 7, the modification of Wang in view of Gozani renders obvious determining both mechanical and electrical coupling by means of the on-site skin detector, above. The claim language does not specify in what manner the application unit determines whether the housing is mechanically coupled to the user’s body.  Under the broadest reasonable interpretation, determination of mechanical coupling is shown by the process of tightly securing the housing to the user’s body (Gozani - by using tension gauge 109 in combination with the flexible band 110, Fig. 1, para. 0058, with verification of mechanical coupling accomplished when orientation and activity data can be taken, para. 0062, since electrical coupling, para. 0063, is established by successful mechanical coupling). Since the modification relies on Gozani’s teaching of the on-site skin detector, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include Gozani’s mechanical coupling by means of a tension gauge in combination with the flexible band, above. The on-site skin detector would then confirm that the mechanical coupling is also electrically coupled to the user.
Regarding claims 8 and 9, see above, wherein Gozani teaches wherein a mechanical element that determines whether said housing is mechanically coupled to the user's body is a tension gauge 109, since it provides tension to properly secure the application unit to the user (Fig. 1, para. 0058).
Regarding claim 13, Wang shows that the determination unit analyzes the sensor signal and aids in restoring gait regularity, above. Wang lacks expressly showing modifying stimulation output that includes modifying therapy session onset. Gozani teaches a similar device used to analyze sensor signals of a user’s body movements and modify operation of a stimulation unit based on the analysis (para. 0028, 0038, 0058, 0061, 0083, 0089). Gozani teaches that modification of the operation of said stimulation unit comprises modification of at least one from a group consisting of (v) therapy session onset (para. 0058 – stimulation adjustable based on user’s sleep/awake state). Since Wang shows delivering an electrical stimulation as a cue in response to the sensor signal analysis (p. 3, claims 5, 7), it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include altering said electrical stimulation output, such as taught by Gozani, for the purpose of providing a different stimulation output based on the user’s sleep/awake state.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over either Wang as applied to claim 1 above, and in view of Spizzirri et al (US 2014/0371814 A1, hereinafter “Spizzirri”, previously cited).
Regarding claim 16, Wang shows the invention of claim 1 above, and using the sensor(s) for analyzing activity level for variability and timing of gait (para. 0016, 0018, 0021; p. 3, claim 5), but Wang lacks explicitly showing wherein said activity level is a number of strides taken by the user. Spizzirri teaches wherein said activity level is a number of strides taken by the user (a bio-feedback mechanism includes a pedometer; paragraph [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wang, which senses the user’s movement for gait regularity and gait variability, to include the activity level comprising a number of strides taken by the user of Spizzirri, for the advantage of providing feedback from a pedometer and analyzing the received feedback in order to automatically adjust the operation of device.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, and in view of Lobner et al (WO 2015/123373 A1, hereinafter “Lobner”, previously cited).
Regarding claim 17, Wang shows the invention of claim 1 above, and using the sensor(s) for analyzing activity level for variability and timing of gait (para. 0016, 0018, 0021; p. 3, claim 5), but Wang lacks explicitly showing an amount of time walked by the user. Lobner teaches wherein said activity level is an amount of time walked by the user (during approximately the first seven time windows of figure 6, the individual was walking 64; paragraph [0042]; figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wang, which senses the user’s movement for gait regularity and gait variability, including when the user stops walking, to include an amount of time spent on the activity such as time spent walking by the user of Lobner, for the benefit of providing a means of differentiating when a user's activity switches between walking and resting (3M, paragraph [0042]; figure 6).

Claims 18 is rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, and in view of Darley (US 6,611,789 B1, hereinafter “Darley”, previously cited).
Regarding claim 18, Wang shows the invention of claim 1 above, and using the sensor(s) for analyzing activity level for variability and timing of gait (para. 0016, 0018, 0021; p. 3, claim 5), but Wang lacks expressly showing wherein said activity level is an average cadence of the user. Darley teaches wherein said activity level is an average cadence of the user (determining values of the user’s average cadence; claim 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wang, which senses the user’s movement for gait regularity and gait variability, including when the user stops walking, to include the average cadence of Darley, for the advantage of providing an output of at least one sensor to determine values of the user's average cadence (Darley, claim 41), while the user is in locomotion on foot (Darley, column 14, lines 16-21).

Claims 19-22 are rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, and in view of Najafi et al (US 2015/0272511 A1, hereinafter “Najafi”, previously cited).
Regarding claim 19, Wang shows the invention of claim 1 above, and using the sensor(s) for analyzing activity level for variability and timing of gait (para. 0016, 0018, 0021; p. 3, claim 5), but Wang lacks expressly but lacks explicitly showing wherein said gait characteristic is a coefficient of variation of a sequence of stride durations.  Najafi teaches wherein said gait characteristic is the coefficient of variation (a coefficient of variation of gait variability; paragraph [0096]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wang, which senses the user’s movement for gait regularity and gait variability, including when the user stops walking, with the teaching of Najafi so that a gait characteristic is a coefficient of variation of a sequence of stride durations, for the benefit of analyzing gait according to differences as they vary by user.
Regarding claims 20-22, the combination of Wang and Najafi renders obvious the invention of claim 19 above. The modification includes gait analysis and variance by user. It would have been further obvious to have performed further analysis including histograms for trending, according to a selected time period, such as over the course of a 24-hour time period to show gait variability over the course of a day, for the benefit of more accurate analysis for a user.
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, in view of Tyler et al (US 2008/0009772 A1, hereinafter “Tyler”, previously cited).
Regarding claim 24, Wang shows the invention of claim 1 above, and using the sensor(s) for analyzing for gait variability and when a user stops or changes gait (para. 0016, 0018, 0021; p. 3, claim 5), but Wang lacks expressly but lacks explicitly showing wherein this includes measuring for body balance by measuring when said user is standing and under at least one condition selected from a group consisting of: (i) eyes open, (ii) eyes closed, (iii) feet in parallel, (iv) feet in tandem, (v) both feet on the ground, and (vi) only one foot on the ground. Tyler teaches wherein said ability to maintain body balance is measured when said user is standing and (i) eyes open (balance is measured with the user standing, eyes open; paragraph [0202]), (ii) eyes closed (balance is measured with the user standing, eyes closed; paragraph [0202]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, which senses the user’s movement for gait regularity and gait variability, including when the user stops walking, to include the ability to maintain body balance that is measured when said user is standing and with eyes open and closed of Tyler, for the advantage of further improving a loss of balance or coordination in an individual, by recording abilities in regards to balance and visual control i.e. oscillopsia.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, and in view of De Vincentiis (US 2012/0303077 A1, hereinafter “De Vincentiis”, previously cited), or in view of Oba et al (US 2006/0251334 A1, hereinafter “Oba”, previously cited).
Regarding claims 25 and 26, Wang shows the invention of claim 1 above, and measuring for gait variability, but lacks explicitly showing wherein the ability to maintain body balance is measured under at least one of electrical stimulation or mechanical vibration. De Vincentiis teaches determining an ability to maintain body balance (measurement of balance in patients; paragraph [0060]), and Oba teaches determining an ability to maintain body balance (paragraph [0093]). Although De Vincentiis and Oba lack showing wherein said ability to maintain body balance is measured under at least one disturbance condition of (i) electrical stimulation, and (ii) mechanical vibration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that ability to maintain body balance is affected by extrinsic factors including electrical stimulation from the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, which senses the user’s movement for gait regularity and gait variability, including when the user stops walking, to include monitoring for ability to maintain body balance as taught by De Vincentiis or Oba and further modified the determination of balance function to include ability to maintain body balance that is affected by stimulation from the device.

Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, in view of Annegarn et al (US 2016/0113551 A1, hereinafter “Annegarn”, previously cited) or in view of Oba (previously cited).
Regarding claim 27, Wang shows the invention of claim 1 above, and measuring for gait variability, but lacks explicitly showing wherein said ability to maintain body balance is measured as a time for the user to transition from sitting to walking.  Annegarn teaches wherein said ability to maintain body balance is measured as a time for the user to transition from sitting (a sit-to-stand transfer exercise includes measurements against time; figure 4; paragraph [0096]). Oba teaches a balance function (a balance function; paragraph [0093]), sitting (measurement may be performed while sitting; paragraph [0087]). Although Annegarn and Oba lack discussing wherein said ability to maintain body balance is measured as a time for the user to transition from sitting to walking, these are extrinsic factors known to affect balance function. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, which senses the user’s movement for gait regularity and gait variability, in view of either Annegarn or Oba, such that the said ability to maintain body balance is measured as a time for the user to transition from sitting to walking, as described, because the references of record fail to disclose all of the elements of the inventive apparatus.

Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, and in view of Krishna Rao et al (US 2016/0189371 A1, hereinafter “Krishna Rao”, previously cited).
Regarding claim 28, Wang shows the invention of claim 1 above, and measuring for gait variability, but lacks explicitly showing wherein said ability of the user to maintain body balance is measured as a time for the user to reach steady gait after transitioning from sitting to walking. Krishna Rao teaches gait (identifying a gait pattern; paragraph [0012]), walking (paragraph [0012]), but lacks discussing wherein said ability to maintain body balance is measured as a time for the user to reach steady gait after transitioning from sitting to walking, although this is known to affect balance function. Since transition between positions is known to affect body balance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, which senses the user’s movement for gait regularity and gait variability, in view of Krishna Rao, such that the said ability to maintain body balance is measured as a time for the user to reach steady gait after transitioning from sitting to walking, as described, because the references of record fail to disclose all of the elements of the inventive apparatus.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being obvious over Wang, as applied to claim 1 above, and in view of Obma (US 2016/0242646 A1, hereinafter “Obma”, previously cited).
Regarding claims 31 and 32, Wang shows the invention of claim 1 above, and measuring for gait variability, but lacks explicitly showing wherein said activity level is a time spent by the user while standing or sitting. Obma teaches wherein said activity level is a time spent by the user while standing or sitting (paragraph [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wang, which senses the user’s movement for gait regularity and gait variability, to include the time spent by the user while standing and/or sitting of Obma, for the advantage of providing an app that can monitor normal activity tracking functions (Obma; paragraph [0097]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792